McCay, Judge.
1. The privilege claimed by Mr. Conner is dependent on a special grant, an exemption from a public duty cast by law on citizens in general of his class, and his right to the exemption should be clearly made out, under strict rules of construction. Much might be said under such a rule against his right, even assuming the validity of the law under which he claims. At best the exemption only arises by inference and implication and not by direct grant, and under the rules for construing special laws granting special exemptions, it might well be denied. Again, the ordinary, and not the clerk of the superior court, is the successor of the clerk of the inferior court in matters pertaining to county affairs, and this particular matter — the exemption of one from jury duty, would seem to belong to the office where the books and names from which the list is made up, the tax books, are kept. But we affirm the judgment, on the ground that the act of reincorporation under which the right is claimed is in violation of article 3, section 4, paragraph 5 of the constitution. • That paragraph declares that no act shall pass having more than one'subject matter. This act has for its avowed purpose the creation of three separate corporate bodies, and, as we think, comes exactly within the intent and scope of this prohibition. The evident intent was to prevent what is commonly known as “log rolling,” passing through a measure not on its own merits, by combining it with other measures, each of which has a certain strength, and thus pulling them through by virtue of their combined strength. This bill is, too, one for private benefit, and makes just the case provided for. If such a bill as this is not obnoxious to the rule, it will be difficult to find one. A fertile imagination can always get up some sort of a thread that will connect ideas however incongruous. The thread suggested here is that these companies have a common purpose. But that is true of two railroads or two banks. We are inclined to think, too, that the title of the act does not bring this exemption within its scope. There is a wide *574distinction between a charter of a corporation and an exemption from public duty in a charter. The legislature might well grant the one and refuse the other. The title here indicates that a certain charter is to be revived. Is there anything in this to indicate that a certain exemption of its members from jury duty is also to be granted?
2. As appears, this exemption was the whole object of the law, and the revival of the charter was a mere device to get the exemption passed. We suppose this was a deliberate scheme, by this very misnomer, to get through the legislature an exemption which would not have been granted had the real intent been apparent. Such devices are very reprehensible, and so far as it is in our power, we feel disposed to apply, for the purpose of stopping them, the constitutional prohibition in its plain and obvious meaning.
Judgment affirmed.